Case 3:19-cv-00487-CRS-RSE Document 25 Filed 07/08/20 Page 1 of 10 PageID #: 404




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF KENTUCKY
                                  AT LOUISVILLE


 ANA BUKOWSKI,                                                                   PLAINTIFF

 vs.                                                CIVIL ACTION NO. 3:19-CV-487-CRS

 SAM’S EAST, INC.                                                            DEFENDANTS
 d/b/a SAM’S CLUB

                                 MEMORANDUM OPINION

        This matter is before the Court on Defendant’s motion for summary judgment. DN 15.

 Plaintiff filed a response. DN 19. Defendant filed a reply. DN 23. The matter is now ripe for

 adjudication. For the following reasons, Defendant’s motion for summary judgment will be

 granted.

                                        I. Background

        Defendant Sam’s East, Inc. (“Defendant” or “Sam’s”) operates the Sam’s Club store

 located at 1401 Alliant Avenue in Jeffersontown, Kentucky. DN 15 at 1. Plaintiff Ana Bukowski

 (“Plaintiff” or “Ms. Bukowski”) was working at the Jeffersontown Sam’s Club on March 12, 2018

 when she fell and injured her knee. DN 1 at 2. The question before the Court is whether Ms.

 Bukowski can sue Sam’s for her injuries.

        At the time of her fall, Ms. Bukowski was a Sales Advisor for Crossmark, a company

 contracted by Sam’s Club to promote the sale of products within the store. DN 15-1 at 11; DN 17

 at 2. As a Sales Advisor, Ms. Bukowski would prepare samples of products and provide them to

 customers. DN 15-1 at 14. The purpose of this promotion was to increase the sales of those

 products. Id. At the time of her fall, Ms. Bukowski had been a Sales Advisor for at least nine

 months. DN 19-1 at 8. Ms. Bukowski estimates that 20 Crossmark employees worked at the
Case 3:19-cv-00487-CRS-RSE Document 25 Filed 07/08/20 Page 2 of 10 PageID #: 405




 Jeffersontown store. DN 19-1 at 14. Of those employees, Ms. Bukowski estimates 10 or 11 would

 work on any given day. Id.

         At the time of Ms. Bukowski’s fall, she was walking to her sample station inside the

 Jeffersontown Sam’s Club. DN 15-1 at 16-17. Ms. Bukowski alleges she slipped on a grape and

 injured her knee. DN 15-1 at 5. After her fall, Bukowski applied for and received worker’s

 compensation benefits through a worker’s compensation insurance program provided by

 Crossmark. DN 19-1 at 9.

         On February 14, 2019, Ms. Bukowski commenced a civil action against Sam’s Club in the

 Jefferson Circuit Court, alleging that Sam’s negligence caused her injuries. DN 1-2 at 14. On July

 3, 2019, Sam’s removed the action to federal district court based on diversity jurisdiction. DN 1 at

 1. On April 3, 2020, Defendant moved for summary judgment, alleging that Crossmark’s worker’s

 compensation insurance provided the exclusive remedy for Ms. Bukowski’s injuries and that

 Sam’s was statutorily immune from Plaintiff’s suit. DN 15 at 2.

                                         II. Legal standard

         A party moving for summary judgment must demonstrate “there is no genuine dispute as

 to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

 56(a). “[T]he mere existence of some alleged factual dispute between the parties will not defeat an

 otherwise properly supported motion for summary judgment; the requirement is that there be no

 genuine issue of material fact.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 263 (1986). An

 issue of material fact is genuine if a rational fact finder could find in favor of either party on the

 issue. Id. at 248.

         In undertaking this analysis, the Court must view the evidence in a light most favorable to

 the non-moving party. Scott v. Harris, 550 U.S. 372, 378 (2007). The party moving for summary



                                                   2
Case 3:19-cv-00487-CRS-RSE Document 25 Filed 07/08/20 Page 3 of 10 PageID #: 406




 judgment bears the burden of establishing the nonexistence of any issue of material fact. Celotex

 Corp. v. Catrett, 477 U.S. 317, 330 (1986). They can meet this burden by “citing to particular parts

 of materials in the record” or “showing that the materials cited do not establish the…presence of

 a genuine dispute.” Fed. R. Civ. P. 56 (c)(1). This burden can also be met by demonstrating that

 the nonmoving party “fail[ed] to make a showing sufficient to establish the existence of an element

 essential to that party's case, and on which that party will bear the burden of proof at trial.” Celotex,

 477 U.S. at 322.

                                             III. Discussion

         Defendant argues that, as a “contractor” under KRS §§ 342.610(1) and 342.690(2) of the

 Kentucky Workers’ Compensation Act (“KWCA”), Sam’s is entitled to up-the-ladder immunity

 from this suit because Ms. Bukowski was injured while performing work that was a regular or

 recurrent part of Defendant’s business. DN 15 at 1. Plaintiff responds that Defendant’s Motion

 should be denied because (1) “the work Plaintiff was performing was not the type of work that

 was a regular and recurrent part of Defendant’s business,” (2) Sam’s Club’s relationship with

 Crossmark was not that of contractor and subcontractor, and (3) Defendant’s argument in a

 previous lawsuit by a different plaintiff precludes Sam’s from arguing that it is Ms. Bukowski’s

 up-the-ladder employer. DN 19 at 1-2. Plaintiff’s arguments are without merit, and Defendant’s

 motion for summary judgment will be granted.

 A. Regular and Recurrent Work

         Because Ms. Bukowski’s work providing samples to Sam’s customers was a regular and

 recurrent part of Sam’s business, Defendant is entitled to up-the-ladder immunity. The doctrine of

 up-the-ladder immunity derives from KRS 342.690(1) and KRS 342.610. Under these two

 sections, “[a]n entity ‘up-the-ladder’ from the injured employee that meets all the requirements of



                                                    3
Case 3:19-cv-00487-CRS-RSE Document 25 Filed 07/08/20 Page 4 of 10 PageID #: 407




 KRS 342.610(2) is entitled to immunity under KRS 342.690 and has no liability to the injured

 employee of the subcontractor.” Pennington v. Jenkins-Essex Constr., Inc., 238 S.W.3d 660, 663

 (Ky. App. 2006). Kentucky Revised Statute 342.690(1) provides, in relevant part:

        If an employer secures payment of compensation as required by this chapter, the
        liability of such employer under this chapter shall be exclusive and in place of all
        other liability of such employer to the employee…. For purposes of this section,
        the term “employer” shall include a “contractor” covered by subsection (2) of
        KRS 342.610, whether or not the subcontractor has in fact, secured the payment of
        compensation….

 (emphasis added).

        In turn, KRS 342.610(2)’s definition of “contractor” includes a person who contracts to

 “have work performed of a kind which is a regular or recurrent part of the work of the trade,

 business, occupation, or profession of such person.” As “immunity pursuant to the exclusivity

 provision of the Workers’ Compensation Act is an affirmative defense,” the party claiming the

 defense bears the burden of proof. Pennington v. Jenkins-Essex Constr., Inc., 238 S.W.3d 660,

 663-64 (Ky. App. 2006).

        The Sixth Circuit has developed a three-part inquiry to determine whether a Defendant is

 entitled to up-the-ladder immunity under the KWCA: (1) was the plaintiff hired to perform the

 work for the defendant, (2), was the work performed by the plaintiff a customary, usual, or normal

 part of the defendant’s business or work that the defendant repeats with some degree of regularity,

 and (3) was the work performed by the plaintiff work that the defendant or similar businesses

 would normally perform or be expected to perform with their own employees? Black v. Dixie

 Consumer Prods. LLC, 835 F.3d 579, 585 (6th Cir. 2016).

        Regarding the first element of the Sixth-Circuit’s three-part test, Plaintiff was hired to

 perform work for Defendant. See DN 15-1 at 14 (Ms. Bukowski agreeing that sales advisers were

 hired to prepare and give samples to customers to “drive up Sales for Sam’s Club”). Regarding the


                                                 4
Case 3:19-cv-00487-CRS-RSE Document 25 Filed 07/08/20 Page 5 of 10 PageID #: 408




 second element, Ms. Bukowski’s work providing free samples to customers is a “normal part” of

 Sam’s Club’s business that it “repeats with some degree of regularity.” See DN 15-1 at 9 (Ms.

 Bukowski explaining that she manned sample stations at the Jeffersontown Sam’s Club for 30

 hours per week for a period of 9 months before her accident).

        Based on the record, it appears that Plaintiff’s sole argument with regards to the Sixth-

 Circuit’s three-part test is that Sam’s is not entitled to up-the-ladder immunity because Sam’s used

 contractors, not its own employees, to distribute samples to customers inside its store. It is

 undisputed that Sam’s Club only uses Crossmark employees to distribute samples and has done so

 for several years. DN 15-3 at 3; DN 15-5 at 16. Plaintiff contends that Sam’s Club’s use of

 contractors to perform this task is dispositive evidence that distributing samples is not a regular or

 recurrent part of Sam’s Club’s business. This assertion is contrary to Kentucky law.

        In Fireman's Fund Ins. Co. v. Sherman & Fletcher, 705 S.W.2d 459, 462 (Ky. 1986), the

 Supreme Court of Kentucky addressed the question of whether a construction company that always

 relied on subcontractors for rough framing could be a “contractor” (and, therefore, an up-the-ladder

 employer) as defined by the KWCA. The court answered in the affirmative, concluding that

 whether the builder had employees perform the work or whether it hired subcontractors to perform

 it was a distinction of “no significance.” Id. at 461. The court elaborated that “[e]ven though he

 may never perform that particular job with his own employees, he is still a contractor if the job is

 one that is usually a regular or recurrent part of his trade or occupation.” Id. at 462. The court

 reiterated this holding in Associates, Inc. v. Uninsured Employers' Fund, 364 S.W.3d 88, 92 (Ky.

 2011) when it held that “a contractor that never performs a particular job with its own employees

 can still come within KRS 342.610(2)(b).” In short, Ms. Bukowski’s assertion that Sam’s cannot




                                                   5
Case 3:19-cv-00487-CRS-RSE Document 25 Filed 07/08/20 Page 6 of 10 PageID #: 409




 qualify as a “contractor” for the purposes of the KWCA because it hired subcontractors to provide

 samples to its customers is not supported by law.

 B. Sam’s Club’s relationship with Crossmark

        Additionally, Ms. Bukowski alleges Sam’s is not entitled to up-the-ladder immunity as a

 “contractor” under the KWCA because Crossmark’s relationship with Sam’s was more akin to that

 of a landlord and tenant than that of a contractor and subcontractor. DN 19 at 7. To support her

 position, Ms. Bukowski analogizes her case to that in Smith v. Wal-Mart Stores E., L.P., No.

 4:04CV-173-M, 2005 U.S. Dist. LEXIS 20232, at *2 (W.D. Ky. Sep. 14, 2005). Id. In Wal-Mart,

 the plaintiff was working as a sales associate for a Bluegrass Cellular kiosk inside a Wal-Mart

 store when she was hit by a falling ceiling tile. Id. at *1-*2. The court found that the defendant

 was not a “contractor” for the purposes of the KWCA because “the relationship between Bluegrass

 Cellular and Wal-Mart was that of a landlord/tenant, instead of contractor/subcontractor.” Smith

 v. Wal-Mart Stores E., L.P., No. 4:04CV-173-M, 2005 U.S. Dist. LEXIS 20232, at *21 (W.D. Ky.

 Sep. 14, 2005). The Court stated:

        Wal-Mart did not undertake the operations of a cellular phone department in the
        old Leitchfield Wal-Mart store. Wal-Mart did not contract with Bluegrass Cellular
        to sell cellular phones and services for Wal-Mart or to run Wal-Mart's cellular
        phone department. Wal-Mart merely rented or leased a kiosk to Bluegrass Cellular
        for the purpose of Bluegrass Cellular conducting its own cellular phone business.

        Id.

        These facts are inapposite to the instant case. Sam’s hired Crossmark to promote and

 increase in-store sales of its own products. Crossmark did not merely rent a space for selling its

 own products. In fact, Crossmark has no “products” to speak of. At the time of Ms. Bukowski’s

 accident, she was promoting a juicer that Sam’s was selling inside its Jeffersontown store. DN 19-

 1 at 15. Because Bukowski’s job was to promote Sam’s Club’s products inside Sam’s Club’s own

 stores, her relationship with Sam’s is best understood as that of subcontractor and contractor. Case
                                                  6
Case 3:19-cv-00487-CRS-RSE Document 25 Filed 07/08/20 Page 7 of 10 PageID #: 410




 law supports this conclusion. Federal courts have held that work performed by brand

 merchandisers within retail establishments constitutes regular and recurrent work, immunizing the

 retail establishment from liability under the KWCA. See, e.g., Golliher v. Kmart Corp., 2016 WL

 4262450, at *1 (E.D. Ky. Aug. 10, 2016) (holding that Kmart was a “contractor” under KRS

 342.610 and immune from tort liability against a claim asserted by vendor company employee who

 was injured on Kmart’s premises while stocking paper products for sale by Kmart); Schweitzer v.

 Walmart Stores, Inc., 2017 WL 6517550, at *2 (E.D. Ky. Dec. 20, 2017) (holding that Walmart

 was a “contractor” under KRS 342.610 and immune from tort liability against a claim asserted by

 an employee of Advantage Sales Marketing who was injured while working on Walmart’s

 premises marketing products that Walmart sold to its customers).

        Like the plaintiffs in Golliher and Schweitzer, Ms. Bukowski was injured while performing

 work for the purpose of increasing Sam’s Club’s retail sales. Ms. Bukowski’s product promotion

 is a regular, customary, and usual part of Sam’s Club’s retail business as a warehouse club store.

 This Court can think of few attributes of a Sam’s Club warehouse that are more distinctive than its

 ubiquitous sample stations. The fact that Sam’s club chose to contract this part of its business to a

 subcontractor is a distinction of no significance. The Court finds that Sam’s Club and Crossmark

 shared a contractor-subcontractor relationship such that Sam’s Club qualifies as a “contractor”

 under the KWCA. Accordingly, Sam’s Club is entitled to statutory immunity from tort liability for

 Bukowski’s claims as a matter of law.

 C. Judicial Estoppel

        Ms. Bukowski argues that Sam’s Club should be judicially estopped from claiming

 immunity as Ms. Bukowski’s up-the-ladder employer because, in a prior lawsuit, Sam’s argued




                                                  7
Case 3:19-cv-00487-CRS-RSE Document 25 Filed 07/08/20 Page 8 of 10 PageID #: 411




 that it was not the “employer” a Crossmark employee. DN 19 at 10. Bukowski’s judicial estoppel

 argument is without merit.

        The doctrine of judicial estoppel is an equitable principle designed to protect the integrity

 of the judicial process by preventing a party from taking inconsistent positions in separate judicial

 proceedings. Mefford v. Norton Hospitals, Inc., 507 S.W.3d 580, 584 (Ky. App. 2016) (citing

 Colston Investment Co. v. Home Supply Co., 74 S.W.3d 759, 763 (Ky. App. 2001)). It generally

 prevents a party from asserting a claim in a legal proceeding that is contrary to a claim asserted by

 that party in a prior proceeding. New Hampshire v. Maine, 532 U.S. 742, 748 (2001); Hisle v.

 Lexington-Fayette Urban County Government, 258 S.W.3d 422, 434 (Ky. App. 2008). Judicial

 estoppel “preserve[s] the integrity of the courts by preventing a party from abusing the judicial

 process through cynical gamesmanship.” Lewis v. Weyerhaeuser Co., 141 F. App'x 420, 424 (6th

 Cir. 2005) (citation omitted). However, it is a harsh doctrine that should be “applied with caution

 to avoid impinging on the truth-seeking function of the court because the doctrine precludes a

 contradictory position without examining the truth of either statement.” Teledyne Indus., Inc. v.

 NLRB, 911 F.2d 1214, 1218 (6th Cir. 1990).

        Generally, Kentucky courts consider three factors when determining whether to bar a party

 from taking a particular position under the doctrine of judicial estoppel: “(1) whether the party's

 later position is clearly inconsistent with its earlier position; (2) whether the party succeeded in

 persuading a court to accept the earlier position; and (3) whether the party seeking to assert an

 inconsistent position would derive an unfair advantage or impose an unfair detriment on the

 opposing party if not estopped.” Hisle v. Lexington-Fayette Urban Cty. Gov't, 258 S.W.3d 422,

 435 (Ky. Ct. App. 2008). Applying the elements of judicial estoppel to this case, we find Ms.

 Bukowski has failed to demonstrate any of the three factors.



                                                  8
Case 3:19-cv-00487-CRS-RSE Document 25 Filed 07/08/20 Page 9 of 10 PageID #: 412




        First, Ms. Bukowski fails to demonstrate how Sam’s position in a prior case is inconsistent

 with its position here. To support her position, Plaintiff cites Holt v. Crossmark/Sam’s Club, 2013

 WL 3282886 (W.D.N.Y. 2013). The plaintiff in Holt, worked for Crossmark “conduct[ing]

 promotional events inside of Sam's Clubs stores, for the purpose of increasing interest and sales of

 goods sold by Sam's Club.” Id. at *3. After her termination by Crossmark, Ms. Holt filed an ADA

 claim against both Crossmark and Sam’s Club. Id. Sam’s moved to dismiss the plaintiff’s claims,

 in part, on the grounds that Sam’s was not her “employer” under the ADA. Id.

        Sam’s argument in the prior case has no relevance here because the definition of an

 “employer” under 2nd Circuit case law interpreting the ADA is entirely different from the

 definition of a “contractor” entitled to up-the-ladder immunity under 6th Circuit case law

 interpreting the KWCA. See Lima v. Addeco, 634 F. Supp. 2d 394, 399-400 (S.D.N.Y. 2009)

 (explaining that for a defendant to be a joint employer under the ADA, the plaintiff must allege

 “commonality of hiring, firing, discipline, pay, insurance, records, and supervision”). Id. at 399-

 400. Ms. Bukowski has not presented any authority, and this Court finds none, to support her

 argument that an entity who denies its status as an “employer” under the ADA is estopped from

 arguing that it is a “contractor” under the KWCA. Accordingly, this prong favors Sam’s.

        Second, Sam’s did not “succeed” in arguing to the Holt court that it was not the plaintiff’s

 “employer” under the ADA. The Holt court found in favor of Sam’s because the plaintiff “failed

 to allege that she suffered a disabling condition, or that Crossmark knew or believed that she

 suffered from a disabling condition.” Holt, No. 13-CV-6142T, at *13. The Holt court did not reach

 the question of whether Sam’s was the plaintiff’s “employer.” Therefore, there is no evidence that

 Sam’s argument “succeeded.” Accordingly, this prong favors Sam’s.




                                                  9
Case 3:19-cv-00487-CRS-RSE Document 25 Filed 07/08/20 Page 10 of 10 PageID #: 413




         Third, Ms. Bukowski presents no evidence that Sam’s will derive an “unfair advantage or

  impose an unfair detriment” on Ms. Bukowski if not estopped from arguing that it is entitled to

  immunity as a “contractor” under the KWCA. Nothing about Defendant’s arguments are “unfair”

  or would otherwise justify estopping it from pleading a legally available defense. Accordingly,

  this final prong also favors Sam’s, and application of judicial estoppel is unwarranted.

         The Court finds that Ms. Bukowski was injured while performing a regular and recurrent

  part of Sam’s Club’s retail business. Consequently, the Court finds that Sam’s was a “Contractor”

  within the meaning of the KWCA. As Sam’s arguments are not inconsistent with its prior

  arguments in Holt, Sam’s Club is entitled to up-the-ladder immunity from Bukowski’s suit.

                                           IV. Conclusion

         For the reasons stated above, the Court will grant Defendant’s motion for summary

  judgment. DN 15. A separate order will be entered this date in accordance with this memorandum

  opinion.




                      July 8, 2020




                                                       Char
                                                          lesR.Si
                                                                mpsonI
                                                                     II,Seni
                                                                           orJudge
                                                          Unit
                                                             edStat
                                                                  esDi
                                                                     str
                                                                       ictCour
                                                                             t




                                                  10
